Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MULTI-STAGE COMPRESSOR AND AIR CONDITIONER HAVING A LINKAGE BETWEEN THE VANES OF THE DIFFERENT STAGES.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASARU (Japanese Patent Publication JP 2003-201981 A, a machine translation is provided with the foreign reference and is utilized in the rejection below).
Regarding claim 1, MASARU discloses:  a multi-stage compressor (see Abstract, ¶0012 on Page 3), comprising 
a first-stage cylinder (32) comprising a first-stage compression cavity (see Figures 4, 6, 7, which shows a first-stage compression cavity) and a first vane (52) disposed in the first-stage compression cavity (see Figures 4, 6, and 7); 
a second-stage cylinder (34) comprising a second-stage compression cavity (see Figure 14, which shows the second-stage compression cavity) and a second vane (50) disposed in the second-stage compression cavity (see Figures 1 and 4), and a refrigerant flowing out from the first-stage compression cavity enters the second-stage compression cavity (see Figures 3 and 4, Abstract, ¶0002 and ¶0007 on Page 2, and Page 10); 
a linkage structure (171; 110, 112, 114, 98, 86, 88) disposed between the first vane and the second vane (see Figure 7), so that the second vane is capable of moving with a movement of the first vane and maintaining contact with a roller (46) in the second-stage compression cavity (see Figure 7, Pages 7 and 8, and Abstract).
Regarding claim 13, MASARU discloses:  an air conditioner comprising a compressor, characterized in that the compressor is the multi-stage compressor of claim 1 (see Figure 17, ¶0002 on Page 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MASARU in view of MANABU (Japanese Patent Publication JP H11-22678 A, a machine translation is provided with the foreign reference and is utilized in the rejection below).
Regarding claim 2, MASARU discloses the claimed invention, as discussed above, however, fails to disclose that the linkage structure comprises a connecting rod, a first sliding groove, a first pin shaft, a second sliding groove, and a second pin shaft, the connecting rod is rotatable, one of the first sliding groove and the first pin shaft  is located on the connecting rod, the other of the first sliding groove and the first pin shaft is located on the first vane, one of the second sliding groove and the second pin shaft is located on the connecting rod, and the other of the second sliding groove and the second pin shaft is located on the second vane.
Regarding claim 2, MANABU teaches:  the linkage structure (13a, 14a, 13b, 14b, 15, 21a, 21b) comprises a connecting rod (see Figures 1 and 2, which shows a connecting rod between 14a and 14b), a first sliding groove (13a), a first pin shaft (see Figures 1 and 2, where the first pin shaft is formed by (14a)), a second sliding groove (13b), and a second pin shaft (see Figures 1 and 2, where the second pin shaft if formed by (14b)), the connecting rod is rotatable (see Figures 1 and 2, where the connecting rod is rotatable about pin (15), see ¶0025 and Page 4), one of the first sliding groove and the first pin shaft  is located on the connecting rod (see Figures 1 and 2, where the first pin shaft is located on the connecting rod), the other of the first sliding groove and the first pin shaft is located on the first vane (see Figures 1 and 2, where the other (i.e. the first sliding groove) is located on the first vane (9a)), one of the second sliding groove and the second pin shaft is located on the connecting rod (see Figures 1 and 2, where the second pin shaft is located on the connecting rod), and the other of the second sliding groove and the second pin shaft is located on the second vane (see Figures 1 and 2, where the other (i.e. the second sliding groove) is located on the second vane (9b)).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the linkage structure comprises a connecting rod, a first sliding groove, a first pin shaft, a second sliding groove, and a second pin shaft, the connecting rod is rotatable, one of the first sliding groove and the first pin shaft  is located on the connecting rod, the other of the first sliding groove and the first pin shaft is located on the first vane, one of the second sliding groove and the second pin shaft is located on the connecting rod, and the other of the second sliding groove and the second pin shaft is located on the second vane in the multi-stage compressor of MASARU, since a substitution of one known element (i.e. the linkage structure of MASARU) for another known element (i.e. the linkage structure of MANABU) requires only routine skill in the art and would have produced predictable results (i.e. to produce the advantage of pressing the vanes against the roller using a simple structure).
Regarding claim 3, MANABU further teaches:  a partition plate (6) disposed between the first-stage compression cavity and the second-stage compression cavity (see Figures 1 and 2), the connecting rod is pivotally connected with the partition plate through a third pin shaft (see Figures 1 and 2, which shows the connecting rod is pivotally connected with the partition plate via (15), see ¶0025 and Page 4), the first sliding groove and the second sliding groove are respectively located on two sides of the third pin shaft (see Figures 1 and 2), the first pin shaft extends through the first sliding groove and the first vane (see Figure 1), and the second pin shaft extends through the second sliding groove and the second vane (see Figure 1).
Regarding claim 7, MASARU further discloses:  a crankshaft (16), wherein the crankshaft  comprises a base shaft (16) and a first eccentric (44) and a second eccentric (42) offset from an axis of the base shaft (see Figure 7, Page 8 discloses that they are offset by 180º), the first eccentric is disposed in the first-stage cylinder (see Figure 7) to drive a roller (48) in the first-stage compression cavity (see Figure 7), the second eccentric is disposed in the second-stage cylinder (see Figure 7) to drive another roller (46) in the second-stage compression cavity (see Figure 7, top of Page 8), and a difference between a phase angle of the first eccentric and a phase angle of the second eccentric is 180° (see Figure 7, Page 7).
Regarding claim 8, MASARU and MANABU further discloses:  when an angle between the first eccentric and the first vane is 0° and an angle between the second eccentric and the second vane is 180°, the first pin shaft is located at an end of the first sliding groove away from the third pin shaft, and 
when the angle between the first eccentric and the first vane is 180° and the angle between the second eccentric and the second vane is 0°, the second pin shaft is located at an end of the second sliding groove away from the third pin shaft (see Figure 7, Page 7 of MASARU, the claim limitation directed to “when an angle between the first eccentric and the first vane is 0° and an angle between the second eccentric and the second vane is 180°, the first pin shaft is located at an end of the first sliding groove away from the third pin shaft, and when the angle between the first eccentric and the first vane is 180° and the angle between the second eccentric and the second vane is 0°, the second pin shaft is located at an end of the second sliding groove away from the third pin shaft” is considered as a functional limitation.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since MASARU is capable of performing the function due to the location of the connecting rod and the first and second vanes being offset by 180º, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114).  In addition, the linkage and vanes of MANABU in Figures 1 and 2, also meet the claimed limitation, since these are also offset by 180º, and therefore, allows the back and forth between the first and second vanes).
Claims 4-6, 9, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the modified multi-stage compressor of MASARU / MANABU  as applied to claim 3 above, and further in view of SHOGO (Japanese Patent Publication JP 2014-134152 A, a machine translation is provided with the foreign reference and is utilized in the rejection below).
Regarding claim 4, the modified multi-stage compressor of MASARU / MANABU   discloses the claimed invention as discussed above, where MANABU has a first vane with a first pin hole with a diameter D1 and a first pin shaft extending with a diameter d1 extending thru the first pin hole (see Figure 1), however, fails to disclose 0.016 mm≤D1−d1≤0.026 mm.
Regarding claim 4, SHOGO teaches:  in the first vane (24) defines a first pin hole (91) having the first pin shaft (90) extending therethrough (see Figure 9), and a diameter d1 of the first pin shaft and a diameter D1 of the first pin hole satisfies that D1 is greater than d1 (see Page 7), however, fails to disclose specifically: 0.016 mm≤D1−d1≤0.026 mm, but it would be obvious.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have D1 larger than d1 in the modified multi-stage compressor of MASARU / MANABU, in order to allow the linkage to rotate back and forth (see Page 7 of SHOGO).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have 0.016 mm≤D1−d1≤0.026 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As discussed above D1 is always greater than d1, in order to allow the pin to rotate and the linkage to operate properly.  Furthermore, having the clearance between the pin and the hole would require only routine experimentation, in order to provide the necessary rotation, while also providing the desired pressure on the vane to maintain the contact with the respective roller.
Regarding claim 5, the modified multi-stage compressor of MASARU / MANABU   discloses the claimed invention as discussed above, where MANABU has a second vane with a second pin hole with a diameter D2 and a second pin shaft extending with a diameter d2 extending thru the second pin hole (see Figure 1), however, fails to disclose 0.016 mm≤D2−d2≤0.026 mm.
Regarding claim 5, SHOGO teaches:  in the second vane (14) defines a second pin hole (91) having the second pin shaft (90) extending therethrough (see Figure 9), and a diameter d2 of the second pin shaft and a diameter D2 of the second pin hole satisfies that D2 is greater than d2 (see Page 7), however, fails to disclose specifically: 0.016 mm≤D2−d2≤0.026 mm, but it would be obvious.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have D2 larger than d2 in the modified multi-stage compressor of MASARU / MANABU, in order to allow the linkage to rotate back and forth (see Page 7 of SHOGO).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have 0.016 mm≤D2−d2≤0.026 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As discussed above D2 is always greater than d2, in order to allow the pin to rotate and the linkage to operate properly.  Furthermore, having the desired clearance between the pin and the hole would require only routine experimentation, in order to provide the necessary rotation, while also providing the desired pressure on the vane to maintain the contact with the respective roller.
Regarding claim 6, the modified multi-stage compressor of MASARU / MANABU  discloses the claimed invention as discussed above, where MANABU teaches the connecting rod defines a third pin hole (see Figure 1, where the third pin hole is in the partition (6)) having the third pin shaft (15) extending therethrough (see Figure 1), a diameter d3 of the third pin shaft (see Figure 1, Page 5) and a diameter D3 of the third pin hole (see Figure 1, Page 5), however, fails to specifically disclose that it satisfies: 0.016 mm≤D3−d3≤0.026 mm.
Regarding claim 6, SHOGO teaches:  a pin hole (91) having the pin shaft (90) extending therethrough (see Figure 9), and a diameter d3 of the pin shaft and a diameter D3 of the pin hole satisfies that D3 is greater than d3 (see Page 7).
It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have D3 larger than d3 in the modified multi-stage compressor of MASARU / MANABU, in order to allow the linkage to rotate back and forth (see Page 7 of SHOGO).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have 0.016 mm≤D3−d3≤0.026 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As discussed above D3 is always greater than d3, in order to allow the pin to rotate and the linkage to operate properly.  Furthermore, having the desired clearance between the pin and the hole would require only routine experimentation, in order to provide the necessary rotation, while also providing the desired pressure on the vane to maintain the contact with the respective roller.
Regarding claim 9, the modified multi-stage compressor of MASARU / MANABU discloses the claimed invention, however, fails to disclose:  the first sliding groove and the second groove are located on the connecting rod, a projection of an axis of the first pin shaft on the first vane is located at an axis of symmetry of the first vane, and/or the projection of an axis of the second pin shaft on the second vane is located at an axis of symmetry of the second vane.
Regarding claim 9, SHOGO teaches:  the first sliding groove (94) and the second groove (94) are located on the connecting rod (81) (see Figure 11), a projection of an axis of the first pin shaft (95) on the first vane (24) is located at an axis of symmetry of the first vane (see Figure 11), and/or the projection of an axis of the second pin shaft (94) on the second vane (14) is located at an axis of symmetry of the second vane (see Figure 11).  SHOGO teaches switching from the sliding groove in the vanes and the pin on the linkage (see Figure 10), as well as, the pin on the vane and the sliding groove in the linkage (see Figure 11).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first sliding groove and the second groove are located on the connecting rod, a projection of an axis of the first pin shaft on the first vane is located at an axis of symmetry of the first vane, and/or the projection of an axis of the second pin shaft on the second vane is located at an axis of symmetry of the second vane in the modified multi-stage compressor of MASARU / MANABU, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  Furthermore, SHOGO teaches that switching from one configuration (i.e. the sliding groove on the vane and the pin on the linkage to the sliding groove on the linkage and the pin on the vane) to have similar working results.  Therefore, it requires only routine skill in the art to switch the location of the pin and the sliding groove in the modified multi-stage compressor of MASARU / MANABU, and would produce predictable results (i.e. the same results as if the sliding groove was on the vane and the pin was on the linkage).
Regarding claim 11, SHOGO further teaches:  the first pin shaft is integrally formed with the first vane (see Figure 11), and/or the second pin shaft is integrally formed with the second vane (see Figure 11).
Regarding claim 14, the modified multi-stage compressor of MASARU / MANABU / SHOGO discloses:  the first vane defines a first pin hole having the first pin shaft extending therethrough, and a diameter dl of the first pin shaft and a diameter D1 of the first pin hole satisfies: 0.016mm<D1-d1<0.026mm; the second vane defines a second pin hole having the second pin shaft extending therethrough, and a diameter d2 of the second pin shaft and a diameter D2 of the second pin hole satisfies: 0.016mm<D2-d2< 0.026mm; and the connecting rod defines a third pin hole having the third pin shaft extending therethrough, a diameter d3 of the third pin shaft and a diameter D3 of the third pin hole satisfies: 0.016mm<D3-d3<0.026mm (see discussion above in claims 4, 5, and 6, which address all of these limitations).
Regarding claim 15, the modified multi-stage compressor of MASARU / MANABU / SHOGO discloses the claimed invention as discussed above, however, fails to specifically disclose: d1=d2=d3 and D1=D2=D3.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have d1=d2=d3 and D1=D2=D3 in the modified multi-stage compressor of MASARU / MANABU / SHOGO, in order to utilize common parts (i.e. the pin shafts being the same, so d1=d2=d3), as well as utilizing common machining operations so that D1, D2, and D3 are all machined at the same time with the same tool.  Utilizing common sizes and components requires only routine skill in the art and produces predictable results (i.e. the ability to reuse the same component in multiple areas of a device, which reduces issues with mis-assembly and reduces labor costs and material costs (i.e. the ability to buy in bulk)).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MASARU in view of HASEGAWA (U.S. Patent 8,251,682 B2).
Regarding claim 12, MASARU discloses the claimed invention, however, fails to disclose an elastic member disposed between the first vane and a side wall of the first-stage compression cavity.
Regarding claim 12, HASEGAWA teaches:  an elastic member (214) disposed between the first vane (312, 322, 327, 332, 342, 352) and a side wall of the first-stage compression cavity (see Figures 2, 4, 6-8, and 10).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have an elastic member disposed between the first vane and a side wall of the first-stage compression cavity in the in the multi-stage compressor of MASARU, since a substitution of one known element (i.e. the linkage structure of MASARU) for another known element (i.e. the linkage structure of HASEGAWA) requires only routine skill in the art and would have produced predictable results (i.e. to produce the advantage of pressing the vanes against the roller using a simple structure).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references cited in the PTO-892 and not used in the rejection above all include a linkage between a first and second vane.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746